DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on December 16, 2020. The application contains claims 1-20: 
Claims 2-6, 9, 11-13, and 17 are cancelled
Claims 1, 7, 8, 10, 14-16, and 18-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on February 6, 2021 following a telephone interview with VON PAUMGARTTEN, LUIZ (Reg. No. 52330) on February 2, 2021. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment to the Claims
(Currently Amended) An Information Handling System (IHS), comprising:
a processor; and
a voltage regulator (VR) coupled to the processor, the VR configured to:
detect, via a VR controller, a number of phase[[s]] modules coupled to the VR phase modules comprises: identification of an absence of a phase module, abstention from sending a Pulse-Width Modulated (PWM) signal to a bay corresponding to the absent phase module, and detection of a PWM signal from bays corresponding to a populated phase module;
select, via the VR controller, one of a plurality of different configuration files to be applied to the VR of the number of phase modules;
determine that the detected number of phase[[s]] modules does not fulfill a power requirement of the processor; and
notify the processor to operate in a diminished capacity;
a Random-Access Memory (RAM) having a plurality of control registers;
a Non-Volatile Memory (NVM) coupled to the RAM, wherein the NVM comprises phase modules coupled to the VR and
the number of phase[[s]] modules, retrieve the selected configuration file from the NVM, and load configuration parameters from the selected configuration file into corresponding ones of the control registers in the RAMfurther configured to create a full configuration file by combining (a) a first configuration file portion applicable to any number of phase modules, with (b) a second configuration file portion selected among a plurality of other configuration file portions, each of the plurality of other configuration file portions having different parameters specific to different numbers of phase modules, wherein the first configuration file portion is stored in a first area of the NVM and the second configuration file portion is stored in a second area of the NVM.

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Canceled) 

(Previously Presented) The IHS of claim 1, wherein the first configuration file portion is stored in the NVM and wherein the second configuration file portion is stored in a Baseband Management Controller (BMC) coupled to the processor.

(Currently Amended) The IHS of claim 1, the IHS further comprising a Baseband Management Controller (BMC), wherein the BMC is configured to receive an indication of the number of phase[[s]] modules usable by the processor and to provide the selected configuration file to the VR 

(Canceled).

(Currently Amended) A voltage regulator (VR) controller, comprising:
a Random-Access Memory (RAM) having a plurality of control registers;
a Non-Volatile Memory (NVM) coupled to the RAM, wherein the NVM comprises VR 
a logic circuit coupled to the NVM and to the RAM, wherein the logic circuit is configured to:
select first VR modules coupled to a VR that the VR controller controls, wherein the detection of the first number of phase[[s]] modules comprises: identification of an absence of a phase module, abstention from sending a Pulse-Width Modulated (PWM) signal to a bay corresponding to the absent phase module, and detection of a PWM 
load the first VR 

select second VR modules coupled to the VR, wherein the detection of the second number of phase[[s]] modules comprises: identification of an absence of a phase module, abstention from sending a PWM signal to a bay corresponding to the absent phase module, and detection of 
load the second VR in the RAM, [[;]] wherein in the first VR configuration parameters and the second VR configuration parameters is independent of the first number of phase modules and the second number of phase[[s]] modules coupled to the VR comprises the one or more and wherein the logic circuit is further configured to retrieve, from a second area of the NVM, a variable configuration file portion for the first VR configuration parameters according to the first number of phase modules and a variable configuration file portion for the second VR configuration parameters according to the second number of phase modules.

(Canceled)

(Canceled)

(Canceled) 

(Previously Presented) The VR controller of claim 10, wherein the logic circuit is configured to retrieve a variable configuration file portion from a Baseband Management Controller (BMC) in an Information Handling System (IHS).

(Currently Amended) A method, comprising:
detecting, by a controller within a voltage regulator (VR) , phase modules coupled to the VR phase modules comprises: identifying an absence of a phase module, abstaining from sending a Pulse-Width Modulation (PWM) signal to a bay corresponding to the absent phase module, and detecting a phase module, wherein the detection of the number of phase modules is performed in response to a power-on-reset after the VR 
selecting or assembling, by the controller, a configuration file, wherein the selected or assembled configuration file is based upon the detected phase modules, wherein a first portion of the configuration file is independent of the detected number of phase modules, [[and]] wherein a second portion of the configuration file depends upon the detected phase and wherein the first portion of the configuration file is stored in a first area of the VR and the second portion of the configuration file of the VR;
determining that a current number of phase modules does not fulfill a power requirement of a processor; and
notifying the processor to operate in a diminished capacity.

(Currently Amended) The method of claim 15, further comprising loading configuration parameters from the selected or assembled configuration file into registers within the VR 

(Canceled)

(Currently Amended) The method claim 15, further comprising selecting the first portion of the configuration file from a first address of a memory within the VR 

(Original) The method claim 18, further comprising selecting the second portion of the configuration file from a second address of the memory.

(Original) The method claim 18, further comprising receiving the second portion of the configuration file from a Baseband Management Controller (BMC).




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 8, 10, 14-16, and 18-20 are allowable over the prior art of record. The closest prior art of record includes Burton et al. (US 20070262132 A1) and KIRRMANN (US 20090141783 A1), wherein 
Burton teaches
an Information Handling System (IHS), comprising: 
a processor; and 
a voltage regulator (VR) coupled to the processor, the VR configured to: 
detect, via a VR controller, a number of phases coupled to the voltage regulator in response to detection of a power-on-reset event, wherein the detection of the number of phases includes detecting a Pulse-Width Modulated (PWM) signal from the bays corresponding to a populated phase module; 
select, via the VR controller, one of a plurality of different configuration files to be applied to the voltage regulator, at least in part, based upon the detection; 
determine that the detected number of phases does not fulfill a power requirement of the processor; 
wherein the VR controller further comprises: 
a Random-Access Memory (RAM) having a plurality of control registers;
a Non-Volatile Memory (NVM) coupled to the RAM, wherein the NVM includes the plurality of different configuration files;
a logic circuit coupled to the NVM and to the RAM, wherein the logic circuit is configured to detect a population of phases, retrieve the selected configuration file from the NVM, and load configuration parameters from the selected configuration file into corresponding ones of the control registers, wherein the logic circuit is configured to combine (a) a first configuration file portion applicable to any number of power modules, with (b) a second configuration file portion selected among a plurality of other configuration file portions, each of the plurality of other configuration file portions having different parameters specific to different numbers of power modules, wherein the first configuration file portion is stored in the NVM.

KIRRMANN teaches
	notify the processor to operate in a diminished capacity.

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claims 10 and 15 as follows:
detect, via a VR controller, a number of phase modules coupled to the VR in response to detection of a power-on-reset event, wherein the detection of the number of phase modules comprises: identification of an absence of a phase module, abstention from sending a Pulse-Width Modulated (PWM) signal to a bay corresponding to the absent phase module, and detection of a PWM signal from bays corresponding to a populated phase module;

Dependent claims 7, 8, 14, 16, ad 18-20 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168